 1   John W. Dillon (Bar No. 296788)
     Gatzke Dillon & Ballance LLP
 2
     2762 Gateway Road
 3   Carlsbad, California 92009
     Telephone: (760) 431-9501
 4
     Facsimile: (760) 431-9512
 5   E-mail: jdillon@gdandb.com
 6
     Attorney for Plaintiffs
 7

 8                           UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10

11   MATTHEW JONES; THOMAS FURRH;                        Case No.: 3:19-cv-01226-L-AHG
     KYLE YAMAMOTO; PWGG, L.P. (d.b.a.
12   POWAY WEAPONS AND GEAR and                          Hon. M. James Lorenz and Magistrate
13   PWG RANGE); NORTH COUNTY                            Judge Allison H. Goddard
     SHOOTING CENTER, INC.; BEEBE
14   FAMILY ARMS AND MUNITIONS LLC                       DECLARATION OF KYLE
15   (d.b.a. BFAM and BEEBE FAMILY                       YAMAMOTO IN SUPPORT OF
     ARMS AND MUNITIONS); FIREARMS                       PLAINTIFFS’ MOTION FOR
16   POLICY COALITION, INC.; FIREARMS                    PRELIMINARY INJUNCTION
17   POLICY FOUNDATION; CALIFORNIA
     GUN RIGHTS FOUNDATION (formerly,
18   THE CALGUNS FOUNDATION); and                        Complaint Filed: July 1, 2019
19   SECOND AMENDMENT                                    Second Amended Complaint Filed:
     FOUNDATION,                                         November 8, 2019
20
                               Plaintiffs,
21   v.                                                  Date: Monday, December 16, 2019
22                                                       Time: 10:30 a.m.
     XAVIER BECERRA, in his official
                                                         Courtroom: Dept. 5B (5th Floor)
23   capacity as Attorney General of the
     State of California, et al.,
24                                                  No oral argument should be heard
                                        Defendants. unless ordered by the Court
25

26

27

28
                   DECLARATION OF KYLE YAMAMOTO IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
 1   I, Kyle Yamamoto, declare as follows:
 2
           1.     I have personal knowledge of the facts stated herein and, if called as a
 3

 4
     witness, could and would competently testify to such facts.

 5         2.     I am a 19-year-old resident of Hacienda Heights, California.
 6
           3.     I do not have a criminal history, nor am I a member of the armed services
 7

 8   or law enforcement.

 9         4.     I do not have a California hunter’s licence issued by the Department of
10
     Fish and Wildlife as I have no interest in hunting.
11

12         5.     Currently, I do not own any firearms. However, I would like to purchase

13   a firearm for self-defense and other lawful purposes.
14
           6.     On June 2, 2019, I attended the Crossroads of the West Gun Show (Gun
15

16   Show) at the Orange County Fair and Event Center in Costa Mesa, California, in order

17   to purchase a rifle for self defense and other lawful purposes.
18
           7.     At the Gun Show, I visited several booths operated by various licensed
19

20   firearms dealers. To my knowledge, all dealers are required to follow all federal and
21   state firearms regulations and all possessed valid licenses to deal in firearms and
22
     ammunition in the State of California.
23

24         8.     At one of these booths occupied by licensed dealer, I found a rifle that I
25   was interested in purchasing. Once I informed the dealer that I wanted to purchase the
26
     rifle, he asked for my California Driver’s License. I provided my driver’s license and
27

28
                                                      2
                   DECLARATION OF KYLE YAMAMOTO IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
 1   was immediately informed that I could not purchase the rifle due to a recent change in
 2
     California law. The dealer told me that since I was not 21, they were prohibited from
 3

 4
     selling or transferring any firearm to me unless I was law enforcement, military, or

 5   possessed a valid hunter’s license. I informed the dealer that I did not fall under any
 6
     of these exceptions. Because I was prohibited from purchasing any kind of firearm, I
 7

 8   left the booth immediately afterward.

 9         9.     I subsequently asked several other dealers at the Gun Show about the
10
     recent change in the law. They all confirmed what the first dealer had told me.
11

12   Because I was not able to purchase any kind of firearm, I left the Gun Show.

13         10.    I wanted to buy a gun for self-defense and other lawful purposes, but was
14
     prevented from doing so because of the California law. As a result, I was denied the
15

16   ability to exercise my Second Amendment rights, including the right to purchase, use,

17   and retain a firearm in self-defense and other lawful purposes. This unlawful
18
     prohibition and infringement on my Second Amendment rights will continue until I
19

20   am 21 years old. But for California law, I would have purchased a firearm. However,
21   due solely to my age, I cannot purchase a firearm without fear of being criminally
22
     prosecuted for violating the law.
23

24         11.    I have no interest in purchasing a firearm in order to hunt; I do not have a
25   valid, unexpired hunting license issued by the California Department of Fish and
26
     Wildlife; and have no need for or interest in attending a hunter’s safety course or
27

28
                                                     3
                  DECLARATION OF KYLE YAMAMOTO IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
     paying for irrelevant and burdensome fees associated with these classes and licenses.
 2
     I am also not an active or retired peace officer or federal officer, nor am I a current or
 3

 4   retired member of the armed forces. However, I am old enough to serve in the U.S.

 5   armed forces and vote.

           I declare under penalty of perjury th at th e foregoing 1s true and correct.

 8   Executed within the United States on August 30, 2019.

 9

10

11

12
13
14
15

16

17

18
19

20
21

22
23
24

25

26
27

28
                                                    4
                  DECLARATION OF KYLE YAMAMOTO IN SUPPORT OF PLAINTIFFS' MOTION FOR PREUM!NARY INJUNCTION
